                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Robert Towle
                                              Case No. 15-cv-117-SM
    v.                                        Opinion No. 2019 DNH 172

Warden, New Hampshire State
Prison for Men


                                  O R D E R

     Petitioner Robert Towle (hereinafter “Towle” or

“Petitioner”) has filed an amended petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, alleging that his present

incarceration violates his constitutional rights.       See § 2254

Pet. (Doc. No. 1), as amended by Doc. Nos. 9-1, 65, 67, 91, 123.

Respondent, the Warden of New Hampshire State Prison for Men

(hereinafter “Respondent” or “the Warden”) has filed a Motion to

Dismiss Claims 5-27 of the amended petition as untimely.       (Doc.

No. 135).   Petitioner objects.    (Doc. No. 151).

                         Procedural Background

     Petitioner is a prisoner of the State of New Hampshire,

who, after a jury trial in Coos Superior Court, was convicted on

January 29, 2013, of four counts of aggravated felonious sexual

assault for engaging in fellatio and anal penetration with his

minor son (“J.T.”), and four counts of criminal liability for

the conduct of another for encouraging his wife and another

adult to engage in sexual acts with J.T.       See Am. § 2254 Pet.


                                      1
(Doc. No. 1) at 1; State v. Towle, 111 A.3d 679, 681 (N.H. 2015)

(citations omitted). 1   The court sentenced Petitioner on March

11, 2013 to serve 57 - 114 years in prison, and ordered that he

have no contact with the victim, the reporting witness, and his

other minor son.   See Towle, 111 A.3d at 681.

     Prior to trial, Petitioner waived his right to counsel and

indicated he wished to represent himself.    The trial court held

a two-hour hearing on May 1, 2012, pursuant to Faretta v.

California, 422 U.S. 806, 835 (1975), to determine whether

Petitioner’s waiver of his right to counsel was “knowing and

voluntary.”   See Faretta Colloquy Tr. (Doc. No. 19). 2   The court

concluded Petitioner’s waiver was knowing and voluntary, and it

approved a hybrid representation plan proposed by Petitioner and

his attorney.   Under that plan, Petitioner represented himself

“from the moment the jury [was] sworn until the moment the jury

retire[d] to begin deliberations, during which period Attorney



     1This was Petitioner’s second trial on these offenses. See
State v. Towle, 35 A.3d 490 (N.H. 2011). Petitioner’s judgment
in his first trial was reversed on direct appeal. See id. The
New Hampshire Supreme Court held that automatic reversal was
required by the trial court’s failure to inquire further when
Towle made a “timely, unequivocal and clear request to represent
himself” at trial, and the trial proceeded with Towle
represented by counsel. Id. at 494.
     2Respondent filed this and other relevant transcripts as
part of an addendum (Doc. No. 19) to its June 26, 2018 Motion to
Dismiss (Doc. No. 18). The addendum documents are maintained
conventionally in the New Hampshire District Court Clerk’s
office.


                                    2
[Joseph] Fricano [was] appointed and act[ed] as standby

counsel.”    Faretta Colloquy Tr. (Doc. No. 19), at 65; see also

id. at 7-8, 12, 13, 55.    Prior to the jury being sworn in and

after the jury retired to deliberate, Petitioner was represented

by Attorney Fricano.    See id.

       The New Hampshire Supreme Court (“NHSC”) affirmed

Petitioner’s convictions on direct appeal but reversed the no-

contact order imposed at sentencing.    See Towle, 111 A.3d at

682.    Petitioner’s sentence remains otherwise intact.    Id. at

690.

       On April 2, 2015, Petitioner filed his petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254 in this Court, and

thus began a more than four-year exercise of the limits of

federal civil procedure.    On August 28, 2015, the Court issued a

preliminary review order (Doc. No. 5), identifying 14 proposed

grounds for relief in the petition and directing Petitioner to

either:    1) file a motion to amend his petition asserting the

federal nature of each of the proposed grounds for relief and

demonstrating that each of those federal claims has been

exhausted in the state courts; or 2) file a motion to stay this

civil action to allow him to exhaust his state court remedies on

his federal claims.

       Thereafter, Petitioner filed a motion to amend (Doc. No. 9)

his habeas Petition.    The Court entered an Order (Doc. No. 13)


                                    3
granting the motion; finding that Petitioner had exhausted the

federal grounds for Claims 1-14; and directing Respondent to

file an answer, motion, or other response to the petition as

amended.    The Warden filed an answer (Doc. No. 15) and a motion

to dismiss (Doc. No. 18), which the Court denied.    See Order

(Doc. No. 57) (approving Report and Recommendation (“R&R”) (Doc.

No. 50)).

     On October 13, 2016, the Court entered an Order (Doc. No.

43) giving Petitioner a deadline of November 26, 2016, to file

either a motion to amend the petition to add any new claims he

believed were meritorious or a notice stating that he did not

intend to add any new claims to the petition.   Instead of

complying with the Court’s instructions, Petitioner filed two

requests (Doc. Nos. 64, 66) in the First Circuit Court of

Appeals for authorization to file a second or successive habeas

petition in the district court.   On March 17, 2017, the First

Circuit denied Petitioner’s requests as unnecessary and remanded

the petitions to this Court with instructions to treat them as

motions to amend his still pending § 2254 Petition.    See Mar.

17, 2017 J., Towle v. Zenk, No. 16-2175 (1st Cir. Mar. 17,

2017); Mar. 17, 2017 J., Towle v. Zenk, No. 16-2224 (1st Cir.

Mar. 17, 2017) (Doc. No. 66); Pet’r’s Mots. to Amend (Doc. Nos.

65, 67).




                                    4
       Thereafter, the Warden filed a motion for summary judgment

(Doc. No. 72) and Petitioner filed a motion to stay this action

(Doc. No. 85), to allow him to exhaust state court remedies for

the federal claims raised in his motions to amend.     The Court

granted Petitioner’s motion to stay, see Doc. No. 88, and took

under advisement Petitioner’s motions to amend the § 2254

petition and Respondent’s motion for summary judgment.     See June

21, 2017 Order.

       Subsequently, Petitioner filed a motion to lift the stay

(Doc. No. 90), and his fourth motion to amend (Doc. No. 91) the

§ 2254 Petition.    The Court lifted the stay and entered an Order

identifying ten new federal claims (numbered 15-24) raised in

Petitioner’s second, third, and fourth motions to amend.     See

Order (Doc. No. 117) (approving R&R (Doc. No. 100)).     The Court

granted the motions to amend, to the extent they alleged

violations of Petitioner’s rights under federal constitutional

law.    See id.

       On February 1, 2018, the Court entered an Order (Doc. No.

107) staying proceedings in this civil action pending

Petitioner’s exhaustion of ineffective assistance of trial

counsel claims in the state courts.     The Court also entered an

order denying Respondent’s motion for summary judgment (Doc. No.

72), without ruling on the merits, and without prejudice to

Respondent’s ability to refile or amend it after the stay was


                                    5
lifted.   See Order (Doc. No. 119) (approving R&R (Doc. No.

108)).

     On May 31, 2018, Petitioner filed a motion to lift stay

(Doc. No. 123), which the Court construed, in part, as a motion

to amend the § 2254 Petition to add three ineffective assistance

of trial counsel claims (numbered 25-27), see Doc. No. 127.

Respondent filed an answer (Doc. No. 128) to Claims 25-27, an

addendum (Doc. No. 129) to the answer, a motion for summary

judgment as to Claims 15-27 (Doc. No. 133), a motion to dismiss

Claims 15-27 as time-barred (Doc. No. 135), and a motion for

summary judgment as to Claims 1-14 (Doc. No. 139).   Petitioner

has objected to the motion to dismiss, see Doc. No. 151, and the

motions for summary judgment, see Doc. Nos 151, 158.    Before the

Court is the Warden’s Motion to Dismiss Claims 15-27.

                            Discussion

     The Warden contends that Claims 15-27 are barred by the

statute of limitations, and do not relate back to the original

habeas petition under Federal Rule of Civil Procedure 15(c).

The Federal Rules of Civil Procedure apply to § 2254 habeas

proceedings provided they are not inconsistent with statutory

provisions or the rules that apply to habeas proceedings.     See

Rule 12, Rules Governing § 2254 Cases in the United States

District Courts (“§ 2254 Rules”).




                                    6
     The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), 28 U.S.C. § 2244(d)(1), establishes a one-year

statute of limitations for a state prisoner to file a federal

habeas corpus petition under 28 U.S.C. § 2254.    The one-year

period generally starts when a prisoner's conviction becomes

final, at the conclusion of a direct appeal or the expiration of

time for seeking a direct appeal.    See § 2244(d)(1)(A).   The

statute of limitations is tolled, however, during the time in

“which a properly filed application for State post-conviction or

other collateral review with respect to the pertinent judgment

or claim is pending.”   § 2244(d)(2).

     The NHSC issued its opinion affirming Petitioner’s 2013

convictions on January 29, 2015.    See Towle, 111 A.3d at 682.

Petitioner’s judgment became final 90 days later, on or about

April 29, 2015, when the time expired for Petitioner to seek

review of the NHSC’s opinion in the United States Supreme Court.

See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012) (holding that

“judgment becomes final” for AEDPA purposes “when the time for

pursuing direct review in [the Supreme] Court ... expires”);

Blue v. Medeiros, 913 F.3d 1, 3-4 (1st Cir. 2019).

     Petitioner timely filed his original § 2254 petition,

raising Claims 1-14, on April 2, 2015, the date he placed it in

the prison mail system.   See Morales-Rivera v. United States,

184 F.3d 109, 109 (1st Cir. 1999) (“We hold that a pro se


                                    7
prisoner’s motion under 28 U.S.C. § 2255 or § 2254 is filed on

the date that it is deposited in the prison’s internal mail-

system for forwarding to the district court”).   The statute of

limitations does not toll while a § 2254 petition is pending in

the federal courts.   See Duncan v. Walker, 533 U.S. 167, 172

(2001).   Consequently, the one-year statute of limitations for

Petitioner’s amendments to his § 2254 Petition began to run on

or about April 29, 2015, when his judgment of conviction became

final.

     The limitations period ran unabated for 128 days, until

September 4, 2015, the date Petitioner filed for post-conviction

relief in the Coos County Superior Court (“CCSC”).   See Def.’s

Mot. to Vacate II, State v. Towle, No. 08-CR-289, et al. (N.H.

Super. Ct., Coos Cty. Sept. 4, 2015) (Doc. No. 9-1) (“MTV II”). 3

The CCSC denied MTV II, and on December 7, 2015, the NHSC

declined Petitioner’s discretionary appeal in that action.    See

Order, State v. Towle, No. 2015-0612 (N.H. Dec. 7, 2015) (Doc.

No. 9-4).

     While MTV II was pending in the state courts, Petitioner

filed a petition for writ of habeas corpus in the Merrimack

County Superior Court (“MCSC”), raising other claims related to


     3Petitioner filed his first motion to vacate (“MTV I”) in
the Superior Court while his direct appeal was pending in the
NHSC. See Add. To Answer, State v. Towle, 214-2008-CR-00289
(N.H. Super. Ct., Coos Cnty. Dec. 26, 2013) (Doc. No. 129).


                                   8
his 2013 Coos Superior Court judgment.        See Pet., Towle v.

Warden, N.H. State Prison, No. 217-2015-CV-00580 (N.H. Super.

Ct., Merrimack Cnty. Oct. 15, 2015).        On February 12, 2016, that

court held an evidentiary hearing on the petition, and on April

14, 2016, the MCSC denied Towle’s petition.        See Not. of

Discret. Appeal, Towle, Case No. 217-2015-CV-00580        (Doc. No.

129 4).     On September 14, 2016, the NHSC declined Petitioner’s

discretionary appeal in that action.        See Order (Doc. No. 67),

at 23.

      Because Petitioner’s MTV II and state habeas corpus action

overlapped, the statute of limitations tolled from September 4,

2015, until September 14, 2016, while one or both those actions

were pending in the state courts. 5       See § 2244(d)(2); Drew v.

MacEachern, 620 F.3d 16, 20 (1st Cir. 2010); Currie v. Matesanz,

281 F.3d 261, 267-68 (1st Cir. 2002) (“[A]n application for

post-conviction relief is pending from the time it first is


      4Doc.No. 129 is an addendum to Respondent’s September 27,
2018 Answer (Doc. No. 128). The documents comprising the
addendum are maintained conventionally by the New Hampshire
District Court Clerk of Court.

      5OnApril 27, 2016, prior to filing his notice of
discretionary appeal of the MCSC’s order denying his state
habeas petition, Petitioner filed another motion to vacate (“MTV
III”) in the CCSC, challenging his 2013 judgment. See State v.
Towle, No. 214-2009-CR-00096 (N.H. Super. Ct., Coos Cnty. Apr.
27, 2016) (Doc. No. 129). The trial court denied Petitioner’s
MTV III on April 28, 2016, and on June 13, 2016, the NHSC
declined Petitioner’s discretionary appeal of the trial court’s
order. See id.


                                      9
filed with the state trial court, until” the time appellate

review is no longer available under the state’s procedures.).

The statute of limitations then resumed and ran for another 218

days until it paused again on April 20, 2017, when Petitioner

filed another motion to vacate (“MTV IV”) (Doc. No. 91-1) in the

CCSC challenging his 2013 criminal judgment.

     Petitioner’s MTV IV was followed four days later by another

motion to vacate (Doc. No. 91-6) (“MTV V”) (Doc. No. 91-6), and

a supplement to MTV-V (Doc. No. 91-7).    The CCSC denied MTV IV

and MTV V on May 1, 2017, see Doc. Nos. 91-3, 91-9, and the NHSC

declined Petitioner’s appeals on June 22, 2017, see Doc. Nos.

91-5, 91-11.    Consequently, the statute of limitations was

tolled from April 20, 2017 until June 22, 2017.    See §

2244(d)(2).    It resumed and ran for another 19 days until it

fully expired on or about July 11, 2017.

     Petitioner filed his first amended § 2254 petition (“AP I”)

(Doc. No. 9-1) in this Court on December 8, 2015.    He filed his

second and third amended petitions (“AP II” and “AP III”) (Doc.

Nos. 65, 67) , raising Claims 15-24, on May 17, 2017.      Finally,

he filed his fourth amended petition (“AP IV”) (Doc. No. 91), on

July 10, 2017.    Thus, unless one or more of Petitioner’s state

motions for post-conviction relief were not properly filed,

Claims 15-24 are timely, as they were filed prior to expiration

of the statute of limitations.    See §§ 2244(d)(1)(A), (d)(2).


                                    10
Respondent does not contend that one or more of Petitioner’s

state post-conviction actions was improperly filed. 6   Therefore,

the Motion to Dismiss shall be denied with respect to Claims 15-

24.

      On May 31, 2018, Petitioner filed a motion to lift stay,

which this Court construed, in part, as a motion to amend to add

Claims 25-27 to the pending habeas petition.   See June 26, 2018

Order (Doc. No. 127), at 3.   Those claims that allege trial

counsel was ineffective for failing to preserve the federal

nature of “Claims 1, 3, and [6] 7” of the original § 2254

petition.   See id.




      6Respondent’smotion does not calculate any period during
which the statute of limitations was tolled for any of
Petitioner’s state post-conviction actions except MTV II. In
fact, in the Motion to Dismiss, Respondent does not acknowledge
that Petitioner filed any other state post-conviction actions.
This is only one of the errors Respondent has made in
calculating the statute of limitations. Others include starting
the limitations period 90 days early by leaving out the period
of time Petitioner had to file a certiorari petition in the
United States Supreme Court, cf. Gonzalez, 565 U.S. at 150, and
using the date the § 2254 Petition was received by the Court
instead of the date Petitioner put it in the prison mail as the
date on which the § 2254 Petition was filed, cf. Morales-Rivera,
184 F.3d at 109.

      7Petitionermis-numbered Claim 6 of his original § 2254
Petition as “Habeas Claim #7” in his state court filing.
Compare § 2254 Pet. (Doc. No. 1), at 18, with Mot. to Exhaust
6th Am. Claims (Doc. No. 123-1), at 6-7. As a result, in a
previous order, this Court mistakenly identified Claim 7,
instead of Claim 6, as one of the three claims related to habeas
Claims 25-27. See June 26, 2018 Order (Doc. No. 127), at 3.


                                   11
     Petitioner filed Claims 25-27 in this Court almost a year

after the statute of limitations expired.    Moreover, he filed

and exhausted these ineffective assistance of counsel claims in

the state courts after the federal statute of limitations

expired.   See Pet’r’s Exs. (Doc. Nos. 123-1 thru 123-4).   State

post-conviction proceedings filed after the expiration of the

statute of limitations has expired do not reset the limitations

clock.   See Trapp v. Spencer, 479 F.3d 53, 58-59 (1st Cir.

2007), abrogated on other grounds, Holland v. Florida, 560 U.S.

631, 649 (2010).   Accordingly, Claims 25-27 were not timely

filed.

     Nevertheless, in the interests of judicial economy and

moving this case forward, the Court will assume arguendo that

these claims relate back to the original § 2254 Petition and are

timely under the relation-back doctrine.    See Fed. R. Civ. P.

15(c) (providing that an otherwise untimely amendment relates

back to the date of the timely-filed original pleading if “the

claim or defense asserted in the amended pleading arose out of

the conduct, transaction, or occurrence set forth or attempted

to be set forth in the original pleading”).    For the reasons

that follow, however, Claims 25 and 27 fail as a matter of law

and shall be dismissed.   Claim 26 is more appropriately reviewed

on summary judgment, and Respondent’s motion to dismiss with

respect to that claim shall be denied.


                                   12
     Liberally construed, Petitioner alleges in Claims 25-27

that counsel was ineffective for failing to preserve federal

constitutional issues so that they could be raised on appeal.

See Doc. No. 123-1, at 6-7.   To preserve an issue for appellate

review, the party must raise it in the trial court in the first

instance.   See State v. Munoz, 949 A.2d 155, 161 (N.H. 2008)

(“[W]e will not entertain objections that were not raised during

the proceedings below because they are not preserved for our

review.” (citing State v. Wong, 635 A.2d 470 (N.H. 1993))).

Accordingly, the Court liberally construes Claims 25-27 as

alleging that trial counsel rendered ineffective assistance by

failing to raise certain objections based on federal

constitutional grounds, thereby failing to preserve those

grounds for appeal.

     Claim 25 relates back to Claim 1 of the original § 2254

petition.   Towle alleges in Claim 1 that the prosecutor

attempted to refresh J.T.’s recollection about whether Towle

engaged in fellatio with J.T. on a specific occasion; Towle

objected on the ground that J.T. had not testified to any lack

of recollection; the trial court overruled the objection, and

the prosecutor was allowed to refresh J.T.’s recollection.    See

§ 2254 Pet. (Doc. No. 1), at 7-8.   On the following day of

trial, standby counsel addressed the trial court, stating he

wanted to ensure Towle’s previously raised objection was


                                    13
preserved for appeal; standby counsel stated Towle had made a

specific objection to the “improper use of the doctrine of

refreshing recollection.”   See Mot. to Exhaust 6th Am. Claims

(Doc. No. 123-1), at 6-7 (citing Trial Tr. p. 444); id. at 14.

In Claim 25, Petitioner claims standby counsel was ineffective

for failing to argue a federal basis for Petitioner’s objection.

See id.

      Claim 27 relates back to Claim 6 of the original § 2254

petition.   In Claim 6, Towle alleges the trial court erred when

it allowed the introduction of a photograph of J.T. that had no

evidentiary value and that was introduced solely to inflame the

passions of the jury.   See § 2254 Pet. (Doc. No. 1), at 18.

Petitioner adds in Claim 27 that he objected to admission of the

photograph under New Hampshire Rule of Evidence 403, but standby

counsel did not tell him to object on federal constitutional

grounds.    See Mot. to Exhaust 6th Am. Claims (Doc. No. 123-1) at

7.   He claims standby counsel was ineffective on that basis.

See id.

      There is no Sixth Amendment right to the effective

assistance of counsel when a defendant has knowingly,

intelligently, and voluntarily waived his right to counsel and

has elected to represent himself at trial.   See Faretta, 422

U.S. at 834, n.46 (“[A] defendant who elects to represent

himself cannot thereafter complain that the quality of his own


                                    14
defense amounted to a denial of ‘effective assistance of

counsel.’”).   Furthermore, while a trial court may, in its

discretion, appoint standby counsel to assist a pro se

defendant, see McKaskle v. Wiggins, 465 U.S. 168, 170, 184

(1984), there is no constitutional right to stand-by counsel,

see United States v. Bova, 350 F.3d 224, 226 (1st Cir. 2003)

(“[W]e think it well to lay to rest any suggestion that Bova had

a right to represent himself and to enjoy the benefit of standby

appointed counsel.” (citing McKaskle, 465 U.S. at 183)); accord

Simpson v. Battaglia, 458 F.3d 585, 597 (7th Cir. 2006)

(concluding that “there is no right to standby counsel”).

Absent a constitutional right to standby counsel, there can be

no constitutional right to effective assistance of standby

counsel.   See United States v. Morrison, 153 F.3d 34, 55 (2d

Cir. 1998)(“without a constitutional right to standby counsel, a

defendant is not entitled to relief for the ineffectiveness of

standby counsel.”); accord United States v. Windsor, 981 F.2d

943, 947 (7th Cir. 1992) (“This court knows of no constitutional

right to effective assistance of standby counsel.”); Thomas v.

Warden, N.H. State Prison, Civil No. 1:07-cv-385-JL, 2012 U.S.

Dist. LEXIS 38125, at *36, 2012 WL 959382, at *12 (D.N.H. Mar.

21, 2012) (“since . . . Thomas validly decided to proceed pro

se, he had no right to the ‘effective assistance’ of standby

counsel”).


                                   15
      Petitioner does not dispute that he waived his right to

counsel and elected to represent himself at trial knowingly,

intelligently, and voluntarily.     He raises no claims related to

the adequacy of the Faretta hearing.      And, he does not allege

the incidents described in Claims 25 and 27 occurred during the

periods he was represented by counsel under the hybrid-

representation plan approved by the trial court.      Because

Petitioner knowingly, intelligently, and voluntarily waived his

right to counsel and because he has no constitutional right to

the effective assistance of standby counsel, Claims 25 and 27

fail as a matter of law and must be dismissed.      See Faretta, 422

U.S. at 834 n. 46.

                            Conclusion

      For the foregoing reasons, the court grants in part and

denies in part the Respondent’s motion to dismiss (Doc. No.

135).   The motion is granted as to Claims 25 and 27, and is

otherwise denied.

      SO ORDERED.


                               ________________________________
                               Steven J. McAuliffe
                               United States District Judge

September 30, 2019

cc:   Robert V. Towle, pro se
      Elizabeth C. Woodcock, Esq.




                                     16
